Citation Nr: 0110536	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  94-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an assignment of a disability evaluation 
higher than 10 percent for residuals of a shell fragment 
wound of the left knee.

2.  Entitlement to an assignment of a disability evaluation 
higher than 10 percent for residuals of a shell fragment 
wound of the left biceps and forearm with retained bodies.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left hand, currently evaluated as 
10 percent disabling.

4.  Entitlement to a compensable evaluation for residuals of 
a perforation of the bowel. 

5.  Entitlement to an increased evaluation for residuals 
shell fragment wound of the right shoulder with bursitis, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for residual 
shell fragment wound scars of the right and left thighs. 
7.  Entitlement to an increased evaluation for residuals of a 
pleural cavity injury, currently evaluated as 20 percent 
disabling.

8. Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the abdomen, currently evaluated as 
10 percent disabling 

9.  Entitlement to a compensable evaluation for left ear 
hearing loss.

10.  Entitlement to an assignment of a disability evaluation 
in excess of 10 percent post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran has unverified active service from February 1969 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that this claims file was reconstructed after 
numerous attempts to find the original folder were 
unsuccessful; the original claims file has not been located.  
In reviewing the reconstructed claims file, the Board found 
that an RO decision in April 1992 granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 10 
percent rating; and denied service connection for chloracne 
due to Agent Orange exposure.  A statement submitted on 
behalf of the veteran and received by the RO in July 1992 
raised a claim of clear and unmistakable error in the RO's 
failure to grant service connection for a left arm condition 
based on a claim filed in 1971.  The veteran submitted a 
timely NOD to the RO's November 1992 decision, which was 
received by the RO in February 1993, but the only issues 
identified at that time were the denial of compensable 
ratings for residuals of shell fragment wounds of the left 
forearm and biceps and left knee, and a rating in excess of 
10 percent for residuals of a shell fragment wound of the 
left hand.  A Statement of the Case (SOC) addressing these 
three issues was sent by the RO to the veteran in April 1993.  
A letter from an official with the Veterans of Foreign Wars 
addressed to the veteran, dated in late April 1993, advised 
him to complete a timely Substantive Appeal as to those three 
issues.  The veteran presented testimony at a hearing held at 
the RO before a Hearing Officer in August 1993; he indicated 
his continued disagreement with the RO's denial of 
compensable ratings for residuals of shell fragment wounds of 
the left forearm and biceps and left knee, and a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the left hand.  A Hearing Officer's decision in November 
1993 affirmed the earlier decision but found that the 
original RO rating decision and all subsequent RO decision 
that denied service connection for the veterans service-
connected residuals of shell fragment wounds of the left 
knee, including a left proximal leg scar and retained foreign 
body in the left lateral femoral condyle area, were clearly 
and unmistakably erroneous; service connection and the 
noncompensable rating for this latter disability was thus 
granted retroactive to June 11, 1971.  A Supplemental 
Statement of the Case (SSOC) addressing all three increased 
rating issues was sent to the veteran in March 1994.  It is 
apparent that the veteran's original claims folder was lost 
sometime thereafter; there are numerous references in the 
rebuilt file to VA's unsuccessful attempts at finding the 
file.

A RO decision in May 1999 confirmed its earlier denial of 
compensable ratings for residuals of shell fragment wounds of 
the left forearm and biceps and left knee, and a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the left hand; and denied compensable ratings for the 
veteran's service-connected residuals of a perforated bowel, 
hearing loss of the left ear, and shell fragment wound scars 
of the right and left thigh; ratings in excess of 10 percent 
for residuals of a shell fragment wound of the right shoulder 
with bursitis, PTSD, and residuals of a shell fragment wound 
of the abdomen; and a rating in excess of 20 percent for 
residuals of a pleural cavity injury.  An SSOC was issued at 
that time, which continued to address the issues appealed by 
the veteran in February 1993 (compensable ratings for 
residuals of shell fragment wounds of the left forearm and 
biceps and left knee, and a rating in excess of 10 percent 
for residuals of a shell fragment wound of the left hand).  
At the December 1999 Travel Board hearing the veteran and his 
representative indicated their disagreement with the ratings 
for all ten of the veteran's service-connected disabilities 
and raised a claim for clear and unmistakable error in the 
RO's original rating decision in 1971, which apparently rated 
all of the veteran's service-connected disabilities (other 
than residuals of shell fragment wounds of the left knee, 
including a left proximal leg scar and retained foreign body 
in the left lateral femoral condyle area, for which service 
connection and a zero percent rating was eventually granted 
retroactive to the same effective date as the other 
disabilities (June 11, 1971.).  They also asserted, in 
essence, that a timely NOD had been submitted to the entire 
RO decision in November 1992.

The veteran did not find a timely NOD to the 1992 RO decision 
noted above, other than the three issues listed on the first 
page of this Remand.  The case was remanded by the Board in 
February 2000 for further development.  The RO found in 
February 2000 that the veteran satisfied the requirements for 
an NOD with the rating decision dated May 1999.  In a 
September 2000 rating decision, subsequent to the additional 
development, the RO increased the evaluations for residuals 
shell fragment wound of the left knee to 10 percent, and 
residuals shell fragment wound of the left biceps and forearm 
with retained bodies to 10 percent, both effective June 11, 
1971.  The case has been returned to the Board for appellate 
review.  A SOC was issued in September 2000. 

It was also contended on behalf of the veteran at the 
December 1999 Travel Board hearing that the RO committed 
clear and unmistakable error (CUE) in its original 1971 
decision in rating the veteran's service-connected 
disabilities.  That issue was referred to the RO by the Board 
in its February 2000 remand.  A subsequent RO decision in 
September 2000 found that CUE was committed in failing to 
assign a 10 percent ratings for the veteran's residuals of 
shell fragment wounds of the left knee, left hand, and left 
biceps and forearm; hence, 10 percent ratings were granted 
for those disabilities retroactive to June 11, 1971. 


FINDINGS OF FACT

1.  The veteran's service-connected shell fragment wound of 
the left knee is manifested by no more than moderate injury 
to the affected muscle group; there is no appreciable loss of 
motion, subluxation or instability of the knee and the scar 
is asymptomatic. 

2.  The veteran's service-connected shell fragment wound of 
the left biceps and forearm is manifested by no more than 
moderate injury to the affected muscle group and some 
retained bodies; there is no appreciable loss of arm motion 
and the scar is asymptomatic.

3.  The veteran's service-connected shell fragment wound of 
the left hand is manifested by no more than moderate injury 
to the affected muscle group; there is some pain and slight 
weakness of grip and the scar is asymptomatic.

4.  The veteran's service-connected status post perforation 
of the bowel is asymptomatic.

5.  The veteran's service-connected shell fragment wound of 
the right shoulder is manifested by no more than moderate 
injury to the affected muscle group and a history of 
bursitis; it is not productive of any appreciable limitation 
of motion of the right shoulder and the scar is asymptomatic.

6.  The veteran's service-connected residual shell fragment 
wound scars of the right and left thighs are asymptomatic.

7.  The veteran's service-connected residuals of pleural 
cavity injury is productive of no more than moderate injury 
to the pleural cavity with a mild cough but no dyspnea on 
exertion.

8.  The veteran's service-connected shell fragment wound of 
the abdomen is manifested by no more than moderate injury to 
the affected muscle group and an asymptomatic scar.

9.  The veteran's service-connected left ear hearing loss is 
manifested by level I hearing loss in the left ear.

10.  The veteran's service-connected PTSD is manifested by 
definite social and industrial impairment and occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; it is not productive of considerable 
impairment or occupational and social impairment with reduced 
reliability and productivity. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 
5003, 5260, 5261; 38 C.F.R. § 4.73, Diagnostic Code 5314 
(effective prior to and on July 3, 1997).

2.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds to left biceps and forearm 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.40, 4.56, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201; 38 C.F.R. § 4.73, Diagnostic Code 5305 
(effective prior to and on July 3, 1997).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a shell fragment wound to the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 
4.73,  Diagnostic Code 5309 (effective prior to and on July 
3, 1997). 

4.  The criteria for a compensable evaluation for residuals 
of a perforated bowel have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.114, Diagnostic Codes 7328, 7329 
(2000).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a shell fragment wound to 
right shoulder with bursitis have not been met.  38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4,10, 4.40, 4.45, 4.56, 4.71a, Diagnostic 
Code 5201; 4.73, Diagnostic Code 5304 (effective prior to and 
on July 3, 1997).

6.  The criteria for a compensable evaluation for shell 
fragment wound scars on the thighs have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).  

7.  The criteria for an evaluation in excess of 20 percent 
for residuals of pleural cavity injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Codes (in effect prior to October 
7, 1996); and 6843 (effective October 7, 1996). 

8.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shrapnel wound to the abdomen have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319 
(effective prior to and on July 3, 1997).

9.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (effective prior to and on June 10, 
1999).

10.  The criteria for a 30 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1992); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (effective from November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Board notes at the outset that the veteran's claims file 
is "rebuilt".  It is apparent from numerous references by 
the RO that the original claims folder was lost and that 
attempts to find the file or most of its contents, to include 
the service medical records and original rating decision, 
have been unsuccessful.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the increased rating issues on appeal  have 
been obtained to the extent that is possible.  The evidence 
includes numerous VA examinations performed in recent years, 
to include clinical evaluations in June 2000, which were 
performed pursuant to the Board's February 2000 remand order.  
The reports of the examinations are sufficiently detailed and 
allows for equitable review of the veteran's claims.  Under 
the circumstances, the Board finds that there has been 
substantial compliance with the new legislation and that no 
useful purpose would be served by delaying appellate review 
for any additional development.  The Board does not know of 
any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

II.  Shell fragment wounds

A. Initial assignment of higher evaluations

The veteran contends that his left knee and left arm 
disabilities are more severe than contemplated by the 
currently assigned evaluations.  These are original claims 
placed in appellate status by a notice of disagreement (NOD) 
taking exception with the initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 127 (1999).  The Fenderson case 
requires consideration be given to staged ratings in claims 
arising out of the original grant of service connection.  The 
severity of the veteran's disabilities must be evaluated from 
the effective date of service connection through the present.  
Id. 

The veteran filed his claim prior to the effective date of 
July 3, 1997, when the criteria for rating muscle injuries 
were revised.  The evidence will be applied to the rating 
criteria that are most favorable to the veteran.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Under the rating criteria in effect prior to July 3, 1997, 
four grades of severity of disabilities due to muscle 
injuries are recognized for rating purposes: slight, 
moderate, moderately severe and severe.  The type of 
disability pictures are based on the cardinal symptoms of 
muscle disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).  
38 C.F.R. § 4.54 (1993).  For purposes of the present case, 
the following criteria is pertinent with regard to the old 
rating criteria:

(a) Slight (insignificant) disability of muscles.

 Type of injury. Simple wound of muscle without debridement, 
infection or effects of laceration.

 History and complaint.  Service department record of wound 
of slight severity or relatively brief treatment and return 
to duty.  Healing with good functional results. No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.

 Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.
(b) Moderate disability of muscles.

 Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection.

 History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

 Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

 Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.

 History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

 Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

 Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

 History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated form.

 Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.

Under the rating criteria in effect from July 3, 1997, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (2000).  For purpose of the present 
case, the criteria of moderate and moderately severe are 
pertinent.  Under the new rating criteria:

(1) Slight disability of muscles.

 (i) Type of injury.  Simple wound of muscle without 
debridement or infection.

 (ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs of 
muscle disability as defined in paragraph (c) of this 
section.

 (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

 (i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle injury as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting of particular functions controlled by 
the injured muscles.

 (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.
 (i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

 (i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

 (iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

 (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

 (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

 (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

 (D) Visible or measurable atrophy.

 (E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

 (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.
1.  Residuals of a shell fragment wound of the left knee

The veteran contends that his residuals of a shell fragment 
wound, left knee is more disabling than represented by the 10 
percent evaluation.  

At his August 1998 VA examination the veteran reported pain 
in his left knee, especially with bending down or crouching.  
The veteran rated his pain as an 8 on a scale of 1-10.  The 
veteran indicated that he took Motrin for the pain and also 
reported that crouching and kneeling were difficult.  The 
veteran did not use crutches, a brace, a cane, or corrective 
shoes.  The examination showed extension to neutral and 
flexion from 0 to 140 degrees without pain.  There was no 
effusion or tenderness and x-rays revealed a metallic density 
in the left lateral femoral condyle and degenerative joint 
disease.

At his December 1999 Travel board hearing, the veteran 
testified that bending over or crouching down while at work 
would inflame his left knee causing pain and then he would 
have to take Ibuprofen.  He indicated that when he returned 
home from work he would have to take it easy.  The veteran 
testified that he did not realize any limitation of motion, 
but did experience pain and swelling.

At his June 2000 VA examination the veteran reported left 
knee pain with bending and weight bearing after the end of 
the day.  The veteran denied weakness, swelling or locking.  
The examiner noted that the veteran's left knee disability 
had an adverse affect on activities that required bending, to 
include his occupation, because of increased left knee pain 
upon bending.  The examination revealed left knee  extension 
to 0 degrees and flexion from 0 to 135 degrees.  There was 
stable varus/valgus, negative McMurray and Lachmans, there 
was medial joint line tenderness, and quads were 5/5.  X-rays 
revealed small metallic fragments in the left knee.  



The veteran's service-connected residuals of a shell fragment 
wound of the left knee are currently rated under Diagnostic 
Code 5314 for damage to Muscle Group XIV, the anterior thigh 
group affecting extension of knee, simultaneous flexion of 
hip and flexion of knee, tension of fascia lata and 
iliotibial band, and acting with hamstring in synchronizing 
hip and knee.  A 10 percent disability evaluation is 
warranted for moderate muscle disability.  A moderately 
severe muscle disability is rated 30 percent, and a severe 
muscle disability warrants a 40 percent rating.  There is no 
substantive difference between the current rating code and 
the rating code in effect prior to July 1997.  38 C.F.R. § 
4.73, Code 5314 (1996).

The Board notes that x-ray evidence has revealed the presence 
of small metallic fragments in the left knee and degenerative 
joint disease.  However, the medical evidence of record does 
not establish that the veteran has limitation of extension of 
the knee, see 38 C.F.R. § 4.71, Plate II, any appreciable 
limitation of flexion, or any other residuals consistent with 
a moderately severe injury to the affected muscles.  While 
the absence of service medical records with findings of the 
initial injury is through no fault of the veteran, there are 
reports of two VA examinations performed in recent years for 
the specific purpose of evaluating the multiple service-
connected injuries at issue.  Those evaluations failed to 
show loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  There was no 
indication of muscle atrophy, loss of muscle strength, or 
other muscle impairment resulting from these fragments.  
Under these circumstances, the Board finds that the veteran's 
service-connected residuals of a shell fragment wound of the 
left knee remains appropriately characterized as a "moderate" 
muscle injury under the applicable criteria.

The Board notes that a separate evaluation for pain, 
weakness, incoordination, and excess fatigability is not 
warranted.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45.  He has been reported to have extension to 0 and 
flexion from 0 to 135 and no ligamentous instability.  The 
veteran denied weakness, swelling or locking.  The veteran 
reported left knee pain with bending and weight bearing after 
the end of the day.  Thus, an evaluation in excess of 10 
percent would not be warranted based upon functional 
impairment. There is no objective evidence to show that the 
veteran has additional functional loss due to pain, weakness, 
fatigue, or any other symptom to a degree that would support 
a raying in excess of 10 percent under the range of motion 
codes for the knees (38 C.F.R. § 4.71a, Codes 5260, 5261).  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-
7.
For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 10 
percent rating for residuals of a shell fragment wound, left 
knee.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

2.  Residuals of a shell fragment wound of the left biceps 
and forearm with retained bodies

The veteran contends that his residuals of a shell fragment 
wound of the left biceps and forearm with retained bodies are 
more disabling than represented by the 10 percent evaluation.  

An August 1998 VA examination showed normal strength in the 
left biceps (5/5) and 4/5 in the left external longus.  There 
was no evidence of muscle herniation.  X-rays revealed 
irregular metallic densities embedded in the left lateral 
epicondyle as well as in the forearm and left deltoid muscle.

At his December 1999 Travel Board hearing, the veteran 
testified that he really did not have many problems with his 
left forearm and biceps except for some decrease in strength 
of his left arm.  The veteran believed that he still had 
retained foreign bodies in his left arm and forearm.

At a June 2000 VA examination the veteran reported that his 
occupation required repetitive use of his hands and that he 
experienced left hand weakness, pain in the left upper 
extremity and difficulties with manual dexterity of the left 
hand.  The examination showed a 13 cm midline scar of the 
left biceps, a 3 cm scar of the left forearm ulnar border, 
and 3 cm mid left forearm.  There was a slightly elevated 
scar on the left biceps with no tissue loss, adherence, skin 
breakdown, keloid formation, or more than moderate 
disfigurement.  The examiner noted possible left ulnar nerve 
damage.  Muscle strength of the quadriceps and left biceps 
was 5/5.  The muscle function was appropriate for activities 
of daily living.  There was full range of motion of the arm 
with pain and weakness associated with use.  X-rays revealed 
metallic fragments in both forearms.  An EMG report dated in 
June 2000 includes the notation of well healed scars in the 
region of the left forearm and biceps; the study revealed 
decreased strength in left intrinsic muscles and decreased 
pin sensation in the distribution of the distal left ulnar, 
left ulnar cutaneous, and medial cutaneous nerves of the 
forearm.  Left medial and ulnar motor conduction studies were 
within normal limits as were sensory conduction studies of 
the left median, ulnar, and superficial radial nerves.  
Median nerve sensory conduction studies included recordings 
from both the first and third digits.  Median sensory 
conduction from the third digit as well as the left ulnar 
sensory conductions were comparable to those on the right.  
An EMG study of selected muscles of the left arm, including 
left intrinsic as well as shoulder girdle muscles, did not 
reveal any meaningful abnormality.  The impression was no 
electrophysiological evidence for nerve injury affecting the 
left arm.  

Service connection has also been established for injury to 
Muscle Group V, of the left arm, as secondary to the gunshot 
wound and surgery.  Diagnostic Code 5305 provides criteria 
for rating damage to Muscle Group V, flexor muscles of elbow, 
including the (1) biceps, the (2) brachialis and the (3) 
brachioradialis.  The function of Muscle Group V is to allow 
elbow supination (1) (the long head of the biceps is 
stabilizer of the shoulder joint); and flexion of the elbow 
(1, 2, 3). For the major extremity, a slight disability of 
Muscle Group V warrants a zero percent (noncompensable) 
evaluation, a moderate disability warrants a 10 percent 
evaluation, a moderately severe disability warrants a 30 
percent evaluation, and a severe disability warrant a 40 
percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5305.

The Board also notes that 38 C.F.R. § 4.55, as in effect 
prior to July 3, 1997, provided, in pertinent part, that 
muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, . . . will not 
be combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  Muscle 
injury ratings will not be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(a)-(g) (as in 
effect prior to July 3, 1997).

This section, as amended effective July 3, 1997, provides, in 
pertinent part, that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  For compensable muscle group injuries which are 
in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Section 4.25.  38 C.F.R. 4.55(a)-(e) as in 
effect on July 3, 1997.

The Board finds that the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 
10 percent under Diagnostic Code 5305.  There are no 
objective medical findings to support the conclusion that the 
veteran has moderately severe damage to Muscle Group V.  On 
his June 2000 VA examination, the veteran was shown to have 
full range of motion with pain and weakness associated with 
use.  Muscle strength of quadriceps was 5/5 and left biceps 
was 5/5.  Muscle function was appropriate for activities of 
daily living.  In addition, EMG studies did not reveal 
electrophysiological evidence for nerve injury affecting the 
left arm.  A review of the medical records on file does not 
show that the veteran has the objective findings 
characteristic of a moderately severe disability of the 
muscles pursuant to 38 C.F.R. § 4.56(d)(3), such as entrance 
and exit scars indicating track of missile through one or 
more muscle groups, palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, or tests of strength and endurance compared with 
sound side demonstrating positive evidence of impairment.
There is no objective evidence to show that the veteran has 
additional functional loss due to pain, weakness, fatigue, or 
any other symptom to a degree that would support a raying in 
excess of 10 percent under the range of motion code for the 
shoulder (38 C.F.R. § 4.71a, Code 5201).  See 38 C.F.R. 
§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

B.  Increased evaluations

1.  Residuals of a shell fragment wound of the left hand

The veteran contends that his residuals of a shell fragment 
wound of the left hand are more disabling than represented by 
the 10 percent evaluation.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

At an August 1998 VA examination the veteran reported 
difficulty picking up small objects in his left hand, and he 
complained of numbness of the left hand and a decreased grip.  
The examination showed range of motion of the proximal 
interphalangeal joint, distal interphalangeal joint and 
metacarpophalangealjoint were within normal limits.  X-rays 
revealed metallic foreign bodies embedded in soft tissues of 
both metacarpal regions in the left 3rd, 4th, and 5th fingers.  
Decreased residual mild dexterity was noted.  

At a June 12, 2000 VA examination the veteran reported 
inability to perform movements with his left hand with the 
same dexterity as before the injury or with the right hand 
and inability to hold and use tools such as screwdriver, 
buttons, cuff-links, or catch a ball with his left hand.  He 
also felt numbness on the side of left hand and 5th finger 
and indicated that he dropped objects from his left hand.  
The examination showed 4/5 weakness of adduction of the left 
4th and 5th digits and flexion of the DIP joints, along with 
inability to fully oppose the left 5th finger to the thumb.  
There was decreased pinprick sensation over the ulnar aspect 
of the left palm, left 4th and 5th digits, and the ulnar 
aspect of the left forearm.

At his December 1999 Travel Board hearing, the veteran 
testified that he always had dexterity problems with his left 
hand and the strength was not what it used to be in his left 
hand.  

At a June 22, 2000 VA examination the veteran reported 
complaints of left hand weakness, loss of dexterity, limited 
range of motion to fingers to cross index and long fingers 
and numbness to small fingers.  The examination showed full 
range of motion to all metacarpophalangeal and 
interphalangeal joints of the left hand with slight limited 
range of motion loss of approximately 10 degrees abduction in 
the small finger.  Grip and pinch were 5/5.  The veteran 
exhibited slight difficulty manipulating small objects with 
his left hand and there was 4/5 weakness of the long 
finger/ring finger interosseus muscle of the left hand.  The 
veteran was right hand dominant and able to push, pull, 
probe, and twist with the left hand.  The diagnosis was 
status post shrapnel wound of the left hand with residual 
fragments and mild motor weakness.

A June 2000 EMG examination of selected muscles of the left 
arm, including the left intrinsic as well as shoulder girdle 
muscles, did not reveal any meaningful abnormality.  The 
impression indicated that the studies did not reveal 
electrophysiological evidence for nerve injury affecting the 
left arm.  

The veteran's residuals of shell fragment wound to the left 
hand is evaluated pursuant to 38 C.F.R. § 5309, which sets 
forth criteria for evaluating injuries to intrinsic muscles 
of the hand.  This provision applies to the intrinsic muscles 
that supplement the function of the forearm muscles in 
delicate manipulative movements.  The intrinsic muscles 
include the thenar eminence; short flexor, opponens, abductor 
and adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  A note to the criteria 
states: "The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  Rate on 
limitation of motion, minimum 10 percent."

The Board notes that certain provisions in the Schedule for 
Rating Disabilities dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 
1997).  This change took effect subsequent to the receipt of 
the veteran's claim.  When a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 1 
Vet. App. 519, 521 (1991).  The Board observes, however, that 
both the old and the new versions of Diagnostic Code 5309 are 
essentially the same and provide for evaluation based on 
limitation of motion with a minimum rating of 10 percent.

Thus, in order to evaluate the veteran's disability of the 
left hand, the Board looks at the appropriate limitation of 
motion codes.  In applying the law to the existing facts, the 
record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the service-connected residuals of right hand 
injuries under the provisions of Diagnostic Code 5309.  As 
noted above, the provisions of Diagnostic Code 5309 indicate 
that this disability is rated under the diagnostic codes 
which rate limitation of the hand.

The medical evidence of record reveals that the veteran had 
full range of motion to all metacarpophalangeal and 
interphalangeal joints of the left hand with slight limited 
range of motion loss of approximately 10 degrees abduction in 
the small finger.  Grip and pinch were 5/5.  The veteran 
exhibited slight difficulty manipulating small objects with 
his left hand and there was 4/5 weakness of the long 
finger/ring finger interosseus muscle of the left hand.  The 
veteran was right hand dominant and able to push, pull, 
probe, and twist with the left hand.  Thus, the Board finds 
that the veteran is not entitled to a disability evaluation 
in excess of 10 percent under the diagnostic codes pertinent 
to rating limitation of motion of the hand and fingers, since 
there is no evidence of favorable or unfavorable ankylosis of 
the fingers of the left hand.  See 38 C.F.R. 4.71a, 
Diagnostic Codes 5216-5227, 5309.  The Board finds that the 
minimum rating of 10 percent is appropriate under Diagnostic 
Code 5309.

Thus, the Board finds that the veteran's left hand disability 
does not cause additional functional impairment due to pain 
on use so as to warrant the assignment of a higher disability 
evaluation under the provisions of 38 C.F.R. 4.40 and 4.45.  
That is, there is no objective evidence to show that the 
veteran has additional functional loss due to pain, weakness, 
fatigue, or any other symptom to a degree that would support 
a raying in excess of 10 percent under the applicable rating 
criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 
204-7.

2.  Residuals of a perforation of bowel

The veteran contends that his residuals of a perforation of 
bowel are more disabling than represented by the 
noncompensable evaluation.

At an August 1998 VA examination the veteran reported that he 
sustained shrapnel wound to his abdomen in 1969 and was 
operated on to repair the bowel perforation.  The veteran 
reported no current complaints with his GI system.  The 
examination showed that the veteran weighed 190 lbs. and had 
a mid line well-healed abdominal scar.  There were normal 
bowel sounds with no organomegaly present.  The diagnosis was 
history of shrapnel wound to abdomen with resultant small 
bowel perforation, now asymptomatic.

At his December 1999 Travel Board hearing, the veteran 
testified that he incurred shell fragment wounds to the 
abdomen, which necessitated surgery on the small intestines 
in Vietnam, but he said that he had no current problems.

The veteran's service-connected residuals of perforated bowel 
are currently assigned a noncompensable evaluation pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7328.  Under Diagnostic 
Code 7328, for rating resection of small intestine, a 20 
percent rating is warranted if the disorder is symptomatic 
with diarrhea, anemia and inability to gain weight.  A 40 
percent rating is warranted if the disorder causes definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss. A 60 percent rating 
is warranted if the disorder causes marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss.  

The medical evidence reveals no manifestations that would 
warrant a compensable rating for the veteran's perforated 
bowel, and the veteran has not presented any evidence of any 
such manifestations.  Hence, the Board must conclude that the 
noncompensable evaluation assigned to the veteran's residuals 
perforated bowel is appropriate.

3.  Residuals of a shell fragment wound of the right shoulder 
with bursitis

The veteran contends that his residuals shell fragment wound 
of the right shoulder with bursitis are more disabling than 
represented by the 10 percent evaluation.

At the August 1998 VA examination the veteran reported pain 
in his right shoulder.  Prior treatment history included a 
cortisone injection in the shoulder in April 1998.  The 
examination showed right shoulder flexion from 0 to 180 
degrees without pain, abduction from 0 to 160 degrees without 
pain, but pain from 160 to 180 degrees.  Internal and 
external rotation was from 0 to 90 degrees without pain.  X-
rays revealed degenerative joint disease of the right 
shoulder.

At his December 1999 Travel Board hearing, the veteran 
testified that he believed that there was arthritis forming 
in his AC joint, but he realized no limitation of motion and 
could raise his arm above his head.

At a June 22, 2000 VA examination the veteran reported 
complaints of right shoulder pain with limited range of 
motion.  The examination showed right shoulder abduction to 
180 degrees and forward flexion was to 180 degrees.  External 
rotation was from 0 to 75 degrees and internal rotation was 
from 0 to 70 degrees.  X-rays revealed few small metallic 
fragments right shoulder.  The diagnosis was mild impingement 
syndrome right shoulder.  Muscle examination showed a 10 cm 
scar in the anterior right shoulder region.  There was no 
tissue loss, no adherence, no skin breakdown, no keloid, and 
color of scar consistent with surrounding tissue.  

The veteran's service-connected residuals of shell fragment 
wound to right shoulder with bursitis is currently rated 10 
percent pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5304.  
Under Diagnostic Code 5304 a noncompensable rating is 
warranted for slight impairment of Muscle Group IV, major 
extremity.  A 10 percent rating is warranted for moderate 
impairment of Muscle Group IV, major extremity.  The function 
of Muscle Group IV includes stabilization of the shoulder 
against injury in strong movements, holding the head of the 
humerus in socket, abduction, outward rotation and inward 
rotation of arm.  Muscle Group IV comprises certain intrinsic 
muscles of shoulder girdle: (1) Supraspinatus; (2) 
infraspinatus and teres minor; (3) subscapularis; (4) 
coracobrachialis.  (38 C.F.R. § 4.73, Diagnostic Code 5304, 
effective prior to and from July 3, 1997).

After assessing the foregoing evidence in light of the 
applicable criteria, the Board finds that the veteran's right 
shoulder muscle injury is moderate in nature.  VA 
examinations have been consistently negative for any evidence 
of significant loss of deep fascia, muscle substance or 
normal firm resistance, or sloughing of soft parts or 
intermuscular scarring.  Indeed, despite the presence of some 
limitation of motion on internal and external rotation, and 
there is no evidence of weakness, any muscle atrophy, tissue 
loss, or bone or nerve damage.  There is X-ray evidence of 
some degenerative joint disease of the shoulder but range of 
motion was essentially full and there is no objective 
evidence to show that the veteran has additional functional 
loss due to pain, weakness, fatigue, or any other symptom to 
a degree that would support a raying in excess of 10 percent 
under the range of motion code for the shoulder (38 C.F.R. 
§ 4.71a, Code 5201).  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.  Accordingly, the Board must 
conclude that the veteran's injury is not manifested by the 
objective findings necessary for an increased evaluation 
under either version of 38 C.F.R. § 4.56 and 38 C.F.R. 
§ 4.73, Diagnostic Code 5304 or under 38 C.F.R. § 4.71a, Code 
5201.
4.  Shell fragment wound scars of the thighs

The veteran contends that his shell fragment wound scars of 
the right and left thighs warrant a compensable evaluation.

The August 1998 VA examination showed that the veteran's 
scars on the right and left thighs were hypopigmented and 
non-tender.

At his December 1999 Travel Board hearing, the veteran 
testified that he had some scars in the thigh areas, but they 
did not give him any trouble and were just superficial 
wounds.

At the June 2000 VA examination made no findings concerning 
scars of the right and left thighs.  

The veteran's service connected shell fragment wound scars of 
the right and left thighs are currently rated noncompensable 
under the provisions of Diagnostic Code 7805. 

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Diagnostic Code 7805 provides that a scar may be rated based 
on "limitation of function" of the part of the body that is 
affected.  There is no medical evidence to suggest that there 
is limited function of either lower extremity due to the 
scars of the thighs.

Diagnostic Codes 7803 and 7804 provide that a scar can be 
rated at 10 percent if it is "poorly nourished, with repeated 
ulceration," or "tender and painful on objective 
demonstration," respectively.  The medical evidence reveals 
no symptoms at the scar of either thigh.  Specifically, the 
August 1998 VA examination report describes the scars as 
hypopigmented and non-tender.
After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation under Diagnostic Codes 
7803, 7804, and 7805 are not met. Specifically, there are no 
symptoms attributable to the scars on either thigh.

5.  Residuals of a pleural cavity injury

The veteran contends that his residuals of pleural cavity 
injury are more disabling than represented by the 20 percent 
evaluation.

At an August 1998 VA examination the veteran reported 
occasional mild cough, but no dyspnea on exertion.  He also 
reported previous pulmonary function tests were normal.  
Chest x-rays revealed small retained metallic fragments on 
both sides.  The impression was status post shrapnel injury 
to both hemithoraxes, currently without symptoms.

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the respiratory system, as set forth 
in 38 C.F.R. § 4.97. See 61 Fed. Reg. 46720-46731 (1996).  
Prior to October 7, 1996, pleural cavity injuries such as 
gunshot wounds were rated under Diagnostic Code 6818.  A 20 
percent rating was warranted for a moderate injury, with 
bullet or missile retained in lung, with pain or discomfort 
on exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion.  A 40 
percent rating was warranted for a moderately-severe injury 
with pain in chest and dyspnea on moderate exertion (exercise 
tolerance test), adhesions of diaphragm, with excursions 
restricted, moderate myocardial deficiency, and one or more 
of the following: thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis, hemoptysis at intervals.  A 60 percent 
rating was warranted for a severe injury, with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of 
diaphragm or pericardium with marked restriction of 
excursion, or poor response to exercise.  A 100 percent 
rating was warranted when residuals were totally 
incapacitating.  38 C.F.R. § 4.97, Diagnostic Code 6818.

A note associated with that diagnostic code indicates that 
disability persists in penetrating chest wounds, with or 
without retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard to both dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  Id.

The new criteria deleted Diagnostic Code 6818, which were the 
criteria for evaluating pleural cavity injury.  The term 
"pleural cavity injury" was reclassified as "traumatic chest 
wall defect, pneumothorax, hernia, etc." and assigned 
Diagnostic Code number 6843.  Pleural cavity injuries and 
other disorders under Diagnostic Codes 6840 through 6845 are 
now evaluated under a general rating formula for restrictive 
lung disease.

Under the new rating criteria, which were effective from 
October 7, 1996, restrictive lung disease is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted.  A 30 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  A 60 
percent rating is warranted where pulmonary function testing 
reveal that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 
40 to 55 percent; or where DLCO (SB) is 56 to 65 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 (2000).

A 100 percent rating is warranted where pulmonary function 
testing reveal that FEV-1 is less than 40 percent predicted; 
FEV-1/FVC is less than 40 percent; where DLCO (SB) is 40 
percent predicted; where maximum exercise capacity is less 
than 15ml/kg/min oxygen consumption; where there is cor 
pulmonale (right heart failure); where there is right 
ventricular hypertrophy; where there is pulmonary 
hypertension; (shown by echo or cardiac catheterization); 
where there are episodes of acute respiratory failure; or 
where outpatient oxygen therapy is required.  Id.

A note associated with Diagnostic Code 6845 states that 
gunshot wounds of the pleural cavity with bullet or missile 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.

These provisions also provide that disabling injuries of 
shoulder girdle muscles (Muscle Groups I to IV) shall be 
separately rated and combined with ratings for respiratory 
involvement.  Involvement of Muscle Group XXI (Diagnostic 
Code 5321), however, will not be separately rated.  38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2000).

Where the law and regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional authority to the contrary.  See Karnas, 1 Vet. 
App. at 312-313.  Accordingly, the Board will consider the 
veteran's claim for an increased rating under both the old 
and the new rating criteria.

There are no clinical findings to support a rating in excess 
of the currently assigned 20 percent evaluation.  The veteran 
complained of occasional mild cough, but no dyspnea on 
exertion.  There are no pulmonary function tests of record by 
which the veteran's residuals of shell fragment wound to the 
pleural cavity could be evaluated under the new rating 
criteria which provide that such disabilities are evaluated 
under the general provisions of restrictive lung disease.  
However, the veteran reported that the last pulmonary 
function test results were normal, and at the time of the VA 
examination, he had no current symptoms.  Therefore, the 
Board finds that an evaluation in excess of 20 percent for 
the veteran's residuals of pleural cavity injury is not 
warranted at this time, under either the former Diagnostic 
Code 6818, or the new Diagnostic Code 6843. 



6.  Residuals of a shell fragment wound of the abdomen

The veteran contends that his residuals of a shell fragment 
wound of the abdomen are more disabling than represented by 
the 10 percent evaluation.

The August 1998 VA examination noted a history of a shrapnel 
wound to the abdomen in 1969 and subsequent surgery to repair 
a perforation of the small bowel.  The veteran had no GI 
complaints and reported weighing 190 lbs. At the time of the 
1998 evaluation, and he indicated that he had maintained that 
weight for the last few years.  The examination showed a well 
healed midline abdominal scar, normal bowel sounds and no 
organomegaly.  The diagnosis was shrapnel wound to abdomen 
with resultant small bowel perforation, now asymptomatic.  

At his December 1999 Travel Board hearing, the veteran 
testified that he incurred shell fragment wounds to the 
abdomen and had had surgery on the small intestines in 
Vietnam, but he also indicated that he had no current 
problems.

The veteran's service-connected residuals of shell fragment 
wound to abdomen have been evaluated as 10 percent disabling 
under 38 C.F.R. § 4.73, Diagnostic Code 5319, under the "old" 
rating criteria for muscle injuries (effective prior to July 
3, 1997), and also under the "new" criteria for muscle 
injuries which took effect during the pendency of this appeal 
(on July 3, 1997).  Under both the "old" and "new" criteria, 
Diagnostic Code 5319 pertains to Muscle Group XIX, which 
includes the muscles of the abdominal wall.  The disability 
ratings for slight, moderate, moderately severe, and severe 
Muscle Group XIX disabilities are noncompensable, 10, 30, and 
50 percent, respectively.  38 C.F.R. § 4.73, Diagnostic Code 
5319.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55.

Based on a review of the evidence as a whole, the Board finds 
that the current 10 percent rating assigned for residuals of 
a shell fragment wound to the abdomen adequately compensates 
for the degree of impairment demonstrated.  The description 
of the wound at the VA examination does not show any evidence 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles to indicate a moderately severe 
disability, nor is there evidence of ragged, depressed and 
adherent scars, loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area which would indicate a 
severe disability.  In his VA examination and December 1999 
Travel Board hearing, the veteran had no complaints 
concerning his abdominal wound.

III.  Hearing loss left ear

In this case, service connection has been established only 
for hearing loss of the left ear.

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service-connected in only one ear the 
non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.  In evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).

However, in situations where service connection is in effect 
for only one ear (as in this case) and the appellant does not 
have total deafness in both ears (as in this case), the 
hearing acuity of the nonservice-connected ear is considered 
to be normal. 38 C.F.R. § 4.85(f).  Prior to June 10, 1999, 
this contingency for rating hearing loss when only one ear is 
service-connected was provided for under VAOPGCPREC 32-97 
(August 29, 1997).

The veteran was afforded a VA audiological evaluation in 
August 1998, at which time puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
35
LEFT
5
5
5
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted normal hearing through 4000 Hz then 
falling to moderate-severe high frequency losses right 
greater than left.  Word recognition was excellent 
bilaterally.

Under the circumstances of this case, the schedular criteria 
do not provide for assigning a compensable rating for 
service-connected left ear hearing loss.  The examination 
showed 100 percent discrimination in the left ear and an 
average decibel loss of 14.  Pursuant to 38 C.F.R 4.85, Table 
VI, the veteran does not manifest hearing loss greater than 
level I in the left ear.  In accordance with 38 C.F.R 4.85, 
Table VII, and assuming that the veteran's nonservice-
connected right hear manifests level I hearing loss (normal 
hearing), left ear level I hearing loss simply does not 
result in a compensable disability rating.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for left ear hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49.

IV.  PTSD

The veteran contends that his disability is more severe than 
contemplated by the currently assigned evaluation.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  As 
noted above, the Fenderson case requires consideration be 
given to staged ratings in claims arising out of the original 
grant of service connection.  The severity of the veteran's 
disabilities must be evaluated from the effective date of 
service connection through the present.  Fenderson, supra. 

At an August 1998 VA examination the veteran reported easy 
irritability, impatience with people asking him questions, 
loss of self confidence, difficulty in recalling names, 
difficulty in learning new things, fear of trying new things 
and fear of loud noises.  The examination showed thought 
processes were logical and judgment was within normal limits.  
Rate and flow of speech were normal.  The veteran was 
oriented times three and reported no homicidal or suicidal 
ideations.  He did indicate that he screamed and yelled when 
angry.  The veteran reported panic attacks in the past, but 
none recently, and his mood appeared serious.  He gave a 
history of scary dreams, but he did not know about what, only 
that he was anxious when he awoke.  He avoided films and 
other activities that reminded him of the war.  The veteran 
remembered combat experiences and had intrusive thoughts.  
The Global Assessment of Functioning (GAF) score was recorded 
as 40.  

During the course of the appeal, substantive changes were 
made to the schedular criteria for evaluating psychiatric 
disorders, effective November 7, 1996.  See 38 C.F.R. §§ 
4.125-4.132 (1996); see also 61 Fed. Reg. 52695-52702 (1996).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant will apply, absent congressional intent to the 
contrary.  See Karnas, 1 Vet. App. at 312-313.  However, 
these regulations cannot be applied prior to their effective 
date.  VAOPGCPREC 3-00.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 10 percent evaluation was warranted for 
PTSD with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation was warranted for PTSD when evidenced by 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the United States Court of Appeals 
for Veterans Claims (Court) stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93 (O.G.C. 
Prec. 9-93); 59 Fed. Reg. 4752 (1994).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2000).  Considerable social and 
industrial impairment warrants a 50 percent rating.

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Even though the veteran's physical conditions predominate in 
his overall industrial impairment, the evidence as a whole 
depicts some worsening of his PTSD.  The PTSD symptoms 
described upon VA examination suggest that his PTSD is 
productive of definite or moderately large industrial and 
social impairment (old criteria for a 30 percent rating) and 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (new criteria for a 30 percent 
rating).  With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
PTSD warrants a higher rating of 30 percent under either the 
old or new rating criteria.  The Board notes that, while the 
most recent psychiatric examination findings indicated only 
mild symptoms and the report did not indicate that such 
symptoms decreased the veteran's work efficiency and ability 
to perform occupational tasks, even under periods of 
significant stress, a GAF of 40 was recorded at that time.  
The latter finding indicates significant impairment. 

The veteran's PTSD is not productive of more than definite or 
moderately large social and industrial impairment.  The Board 
is cognizant of the GAF score of 40 but an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  38 
C.F.R. § 4.130 (1996); 38 C.F.R. § 4.126 (1999); VAOPGCPREC 
10-95.  As noted above, the most recent examination showed 
only mild symptoms.  While the veteran complained of short 
term memory loss for names at that time, there was no 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships.  Thus, a 
rating in excess of 30 percent is not warranted for PTSD.    

V.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of higher evaluations must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an evaluation higher than 10 percent for 
residuals of a shell fragment wound of the left knee is 
denied.

Entitlement to an evaluation higher than 10 percent for 
residuals of a shell fragment wound of the left biceps and 
forearm with retained bodies is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the left hand is 
denied.

Entitlement to a compensable evaluation for residuals of a 
perforation of bowel is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right shoulder 
with bursitis is denied.

Entitlement to a compensable evaluation for shell fragment 
wound scars of the right and left thighs is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a pleural cavity injury is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the abdomen is denied.








Entitlement to a compensable evaluation for left ear hearing 
loss is denied.

Entitlement to the assignment of a 30 percent rating for PTSD 
is granted, subject to the rules and regulations governing 
the payment of VA compensation benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

